TORBERT, Chief Justice
(concurring specially).
I agree that the writ should be denied. However, I wish to point out that I do not agree with the Court of Criminal Appeals’ conclusion that the factual statement of the disciplinary court is ■ inadequate. I agree with the Court of Criminal Appeals’ conclusion, 474 So.2d 171, that petitioner was entitled to a hearing in circuit court on the merits of his allegations only because he was allegedly denied an opportunity to cross-examine witnesses at the disciplinary hearing.